Title: From George Washington to Major General John Sullivan, 15 March 1777
From: Washington, George
To: Sullivan, John



Morris Town March 15th 1777

Do not my dear General Sullivan, torment yourself any longer with imaginary slights, and involve others in the perplexities you feel on that score—No other officer of rank, in the whole army has so often conceived himself neglected—slighted, and ill-treated, as you have done—and none I am sure has had less cause than Yourself to entertain such ideas—mere accidents—things which have occurred in the common course of service have been considered by you as designed affronts. But pray Sir in what respect did General Green’s late command at Fort Lee, differ from his present command at Baskenridge? or from yours at Chatham? And what kind of separate command had General Putnam at New York? I never heard of any except his commanding there ten days before my arrival from Boston, and one day after I had left it for Harlem heights, as senior officer. In like manner at Philadelphia, how did his command there differ from the one he has at Princeton, and wherein does either vary from Yours at Chatham? Are there any peculiar emoluments or honours to be reaped in the one case and not in the other? No, why then these unreasonable, these unjustifiable suspicions? Suspicions which can answer no other end, than to poison your own happiness, and add vexation to that of others.

General Heath it is true was ordered to Peeks-kills—So was General Spencer, by the mere chapter of accidents (being almost in the Country) to Providence to watch the motions of the fleet then hovering in the sound. What followed after to either or both was more the effect of chance than design.
Your ideas and mine respecting separate commands have but little analogy. I know of but one separate command properly so called, and that is in the Northern department—and General Sullivan, General Sinclair or any other General officer at Ticonderoga will be considered in no other light, whilst there is a superior officer in the department, than if they were placed at Chatham—Baskenridge, or Princeton.
But I have not time to dwell upon subjects of this kind: in quitting it, I shall do it with an earnest exhortation, that you will not suffer yourself to be Seized with evils, that only exist in the imagination, and with slights that have no existence at all; keeping in mind at the same time, that if distinct armies are to be formed there are several Gentlemen before you in point of rank, who have a right to claim a preference. I am with regard Dr sir Your most Obdt

G.W.

